Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 2-4, 8, 11, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-7, 9, 10, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama (US 20210140801 A1) in view of Moon et al. (US 20210399563 A1) hereafter referred to as Moon 
In regard to claim 1 Matsuyama teaches a device [see Fig. 3  see paragraph 0041 “reflection type sensor”], comprising: 
a substrate [“light receiving element 12”] including a first surface [bottom], and a second surface [top] positioned at a side opposite to the first surface; 
a first light-emitting element [“light emitting element 11” “light emitter 11a in the light emitting element 11”] located at a lateral side of the substrate; 
a plurality of light-receiving elements [see Fig. 5 plan view see Fig. 8 the light is incident from the top “light receiver 12a (13a) in the light receiving element 12 (13)” “In the light receiver 12a, light receiving cells a, b, c, d, . . . , iw, ix, iy, and iz are arranged at regular intervals”] located at a second surface side of the substrate; 
a light-emitting surface of the first light-emitting element being oriented in a first direction [i.e. up in Fig. 3], the first direction being parallel to a direction from the first surface toward the second surface, 
Matsuyama does not teach that the device is display and 
a plurality of second light-emitting elements located on the first surface of the substrate; and 
a first drive element controlling driving of the second light-emitting elements based on outputs of the light-receiving elements, 
light-emitting surfaces of the second light-emitting elements being oriented in a second direction, and the second direction being from the second surface toward the first surface.
See Moon Fig. 8 see paragraph 0057, 0083, 0158, 0002 “wearable device, for example, an electronic device that can be worn on a wrist such as a watch” “biometric sensor may include: at least one light source 331 emitting light; and a photodiode 333 spaced from the light source, receiving reflective light corresponding to the light emitted from the light source, and converting the received light into a current signal” “measure one or more of the blood pressure, a blood stream, a heart rate (HRM, HRV) ...” “a display device 213 at least partially exposed through the first surface to display information to the outside” “flat panel display”. 
Thus it would be obvious to modify Matsuyama to include wearable device with display i.e. to include that the device is display and a plurality of second light-emitting elements located on the first surface of the substrate; and a first drive element controlling driving of the second light-emitting elements based on outputs of the light-receiving elements, light-emitting surfaces of the second light-emitting elements being oriented in a second direction, and the second direction being from the second surface toward the first surface.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to provide biometric information to a user in a wearable device with display.
In regard to claim 5 Matsuyama and Moon  as combined teaches [see Matsuyama paragraph 0002 “light receiving element receives reflected light from a measurement target irradiated with light from a light emitting element”  ] wherein a wavelength of light emitted by the first light-emitting element is a wavelength that can be received by the light-receiving elements.
In regard to claim 6 Matsuyama and Moon  as combined does not teaches  further comprising at least one additional first light-emitting element, the first light-emitting element and the at least one additional first light-emitting element having light emission peak wavelengths different from each other,
however see Moon paragraph 0082 “at least one light source 331” “the light source 331 may be an LED module and can emit light with various colors”.
Thus it would be obvious to modify Matsuyama to include further comprising at least one additional first light-emitting element, the first light-emitting element and the at least one additional first light-emitting element having light emission peak wavelengths different from each other.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to increase information by using different colors.
In regard to claim 7 Matsuyama and Moon  as combined teaches [see combination see Moon “the biometric sensor may simply output the collected biometric sign of a user or may output biometric information by analyzing biometric signs through a processor in the biometric sensor”] further comprising at least one additional first drive element, one of the light-receiving elements is connected with at least one of the second light-emitting elements via one of the first drive element and the at least one additional first drive element.
In regard to claim 9 Matsuyama and Moon  as combined teaches [see Moon Fig. 8 see paragraph 0073 “body housing 211”] further comprising: a holding member holding the substrate, the first light-emitting element, and the second light-emitting elements, the holding member including a third surface facing the first surface of the substrate, and a fourth surface facing the second surface of the substrate.
In regard to claim 10 Matsuyama and Moon  as combined teaches  [see Moon Fig. 8 ] wherein the light-emitting surface of the first light-emitting element does not protrude beyond the second surface of the substrate toward a fourth surface side of the holding member.
In regard to claim 13 Matsuyama and Moon  as combined teaches [see Moon Fig. 8 see paragraph 0073 “body housing 211” ] comprising: a plurality of display parts, at least one of the plurality of display parts including the substrate, the first light-emitting element, the light-receiving elements, the second light-emitting elements, and the first drive element, and the display parts being held by the holding member.
In regard to claim 14 Matsuyama and Moon  as combined does not teaches wherein the holding member is a resin member,
however resin is a standard matrial for encapsulating, see Matsuyama paragraph 0042 “transparent member 14 includes a transparent resin 14a and a transparent glass 14b disposed on the transparent resin 14a”.
Thus it would be obvious to modify Matsuyama to include wherein the holding member is a resin member.
The motivation is that resin is easy to use and gives good results as encapsulant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/ Primary Examiner, Art Unit 2818